DETAILED ACTION
Applicant’s amendments and remarks, filed February 25, 2021, are fully acknowledged by the Examiner. Currently, claims 14-31 are pending with claims 1-13 cancelled, claim 31 newly added, and claim 14 amended. The following is a complete response to the February 25, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 19-20, 23-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104).
Regarding claim 14, Wong discloses a microwave ablation applicator comprising a coaxial cable including a coaxial feed-line segment (a first proximal segment of 14 as in figure 1), an impedance segment (a second segment placed distal to the first segment as defined above), a radiator base segment (a third segment distal to the second segment as defined above), and a coaxial balun disposed on the radiator base segment (20 as in figure 3), a radiating section attached to a distal end of the radiator base segment (26), and a dielectric buffering and cooling segment configured to receive the coaxial cable and attached radiating section (27). 
While Wong provides for an impedance segment, Wong fails to specifically provide that that segment is an impedance step-down segment having a plurality of steps. Wolfson discloses a similar device as that of Wong and specifically teaches an impedance step-down segment 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a stepped arrangement for the impedance segment of the applicator of Wong to provide for an impedance segment that steps-down in diameter via a plurality of steps. As taught by Wolfson, such allows for an impedance match within a microwave applicator to be made between impedance differences along the length of the applicator.
Regarding claim 15, in view of the combination with Wolfson above, the combined arrangement would provide that one or more of the coaxial feed-line segment, the impedance step-down segment, and the radiator base segment is rigid, semi-rigid, or flexible (for example, see figure 1 of Wong providing for a non-straight arrangement of 12).  
Regarding claim 16, in view of the combination in the rejection of claim 14 above, the outer diameter of the coaxial balun is approximately equal to an outer diameter of the coaxial feed-line segment (the balun at 20 would be approximately equal to the first proximal segment of 14 and only different via the difference between the two being the change due to the step-down taper).  
Regarding claim 19, in view of the combination in the rejection of claim 14 above, an outer diameter of the coaxial balun would be approximately equal to an outer diameter of an outer conductor of the coaxial feed-line segment (the balun at 20 would be approximately equal to an outer conductor of the first proximal segment of 14 and only different via the difference between the two being the change due to the step-down taper).  

Regarding claim 23, in view of the combination with Wolfson above, the impedance step-down segment includes an inner conductor that is the same as an inner conductor of the coaxial feed-line segment (via 16 as in Wong running through/along each of the defined portions).  
Regarding claims 24, again, in view of the combination above, the inner conductor of the impedance step-down segment is an extension of the inner conductor of the coaxial feed-line segment (via 16 as in Wong running through/along each of the defined portions).  
Regarding claim 26, in view of the combination with Wolfson above, the length of the impedance step-down segment is scaled by a dielectric constant of a dielectric insulator of the impedance step-down segment (due to that a scale exists between the dielectric constant and the length along the step-downed segment).  
Regarding claim 27, in view of the combination with Wolfson above, the radiator base segment includes an inner conductor that is the same as an inner conductor of the impedance step-down segment (via 16 as in Wong running through/along each of the defined portions).  
Regarding claim 28, in view of the combined arrangement with Wolfson above, the inner conductor of the radiator base segment is same as an inner conductor of the coaxial feed-line segment (via 16 as in Wong running through/along each of the defined portions).  
20 would be on top of 26).  
Regarding claim 30, Wong provides that the coaxial balun is composed of a balun dielectric insulator and a balun outer conductor (with insulator at 20 and with the outer conductor at 22).
Regarding claim 31, Wong provide for a coaxial cable (coaxial form of the line 14) for a microwave ablation device, comprising: an inner conductor (16), an outer conductor (18), and a dielectric insulator disposed between the inner and outer conductors (see col. 3; 31-44 providing for the dielectric between 16 and 18), an impedance segment (a first segment placed distal to the proximal end of the cable along an intermediate portion of the cable), a radiator base segment (a second segment distal to the first segment as defined above), a coaxial balun disposed on the radiator base segment (20 as in figure 3), the coaxial balun having a balun dielectric disposed on an outer surface of the outer conductor along the radiator base segment (with insulator at 20 being on an outer surface of 18) and a balun conductor disposed on an outer surface of the balun dielectric (at 22), a dielectric buffering and cooling segment (27), and a radiating section coupled to the radiator base segment and disposed within the dielectric buffering and cooling segment (section at 26).
While Wong provides for an impedance segment, Wong fails to specifically provide that that segment is an impedance step-down segment having a plurality of steps. Wolfson discloses a similar device as that of Wong and specifically teaches an impedance step-down segment having a plurality of steps (See col. 5; 35-43 teaching the use of a step-transformer; see also col. 7; 3-7 providing for the use of step transformers).  
.
Claims 14-16 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Fenn (US Pat. No. 5,737,384).
Regarding claim 14, Wong discloses a microwave ablation applicator comprising a coaxial cable including a coaxial feed-line segment (a first proximal segment of 14 as in figure 1), an impedance segment (a second segment placed distal to the first segment as defined above), a radiator base segment (a third segment distal to the second segment as defined above), and a coaxial balun disposed on the radiator base segment (20 as in figure 3), a radiating section attached to a distal end of the radiator base segment (26), and a dielectric buffering and cooling segment configured to receive the coaxial cable and attached radiating section (27). 
While Wong provides for an impedance segment, Wong fails to specifically provide that that segment is an impedance step-down segment with a plurality of steps. Fenn discloses a similar device as that of Wong and specifically provides therein that it is known to provide a step-down impedance segment with a plurality of steps (see figure 3 with the section at 70 and the steps formed at each of 62 and 64). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a step-down arrangement for the applicator of Wong and particularly for the impedance segment as set forth above to provide for an impedance segment that steps-down in diameter. As taught by Fenn, 
Regarding claim 15, in view of the combination with Fenn above, the combined arrangement would provide that one or more of the coaxial feed-line segment, the impedance step-down segment, and the radiator base segment is rigid, semi-rigid, or flexible (for example, see figure 1 of Wong providing for a non-straight arrangement of 12).  
Regarding claim 16, in view of the combination in the rejection of claim 14 above, the outer diameter of the coaxial balun is approximately equal to an outer diameter of the coaxial feed-line segment (the balun at 20 would be approximately equal to the first proximal segment of 14 and only different via the difference between the two being the change due to the step-down size).  
Regarding claim 19, in view of the combination in the rejection of claim 14 above, an outer diameter of the coaxial balun would be approximately equal to an outer diameter of an outer conductor of the coaxial feed-line segment (the balun at 20 would be approximately equal to an outer conductor of the first proximal segment of 14 and only different via the difference between the two being the change due to the step-down portion).  
Regarding claim 23, in view of the combination with Fenn above, the impedance step-down segment includes an inner conductor that is the same as an inner conductor of the coaxial feed-line segment (via 16 as in Wong running through/along each of the defined portions).  
Regarding claims 24, again, in view of the combination above, the inner conductor of the impedance step-down segment is an extension of the inner conductor of the coaxial feed-line segment (via 16 as in Wong running through/along each of the defined portions).  

Regarding claim 26, in view of the combination with Fenn above, the length of the impedance step-down segment is scaled by a dielectric constant of a dielectric insulator of the impedance step-down segment (due to that a scale exists between the dielectric constant and the length along the step-downed segment).  
Regarding claim 27, in view of the combination with Fenn above, the radiator base segment includes an inner conductor that is the same as an inner conductor of the impedance step-down segment (via 16 as in Wong running through/along each of the defined portions).  
Regarding claim 28, in view of the combined arrangement with Fenn above, the inner conductor of the radiator base segment is same as an inner conductor of the coaxial feed-line segment (via 16 as in Wong running through/along each of the defined portions).  
Regarding claim 29, Wong provides that the coaxial balun is disposed on top of the radiator base segment (in an orientation where the shaft is orientated in a portrait orientation, 20 would be on top of 26).  
20 and with the outer conductor at 22).
Regarding claim 31, Wong provide for a coaxial cable (coaxial form of the line 14) for a microwave ablation device, comprising: an inner conductor (16), an outer conductor (18), and a dielectric insulator disposed between the inner and outer conductors (see col. 3; 31-44 providing for the dielectric between 16 and 18), an impedance segment (a first segment placed distal to the proximal end of the cable along an intermediate portion of the cable), a radiator base segment (a second segment distal to the first segment as defined above), a coaxial balun disposed on the radiator base segment (20 as in figure 3), the coaxial balun having a balun dielectric disposed on an outer surface of the outer conductor along the radiator base segment (with insulator at 20 being on an outer surface of 18) and a balun conductor disposed on an outer surface of the balun dielectric (at 22), a dielectric buffering and cooling segment (27), and a radiating section coupled to the radiator base segment and disposed within the dielectric buffering and cooling segment (section at 26).
While Wong provides for an impedance segment, Wong fails to specifically provide that that segment is an impedance step-down segment having a plurality of steps. Fenn discloses a similar device as that of Wong and specifically provides therein that it is known to provide a step-down impedance segment with a plurality of steps (see figure 3 with the section at 70 and the steps formed at each of 62 and 64).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a step-down arrangement for the applicator of Wong and particularly for the impedance segment as set forth above to provide for an .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104) as applied to claim 14 above, and further in view of Turner (US Pat. No. 4,658,836).
Regarding claim 17, the combination of Wong and Wolfson fails to specifically recite the cooling features of the segment set forth in the claim. Turner discloses an exemplary cooling segment that includes a sheath having a first tube and a second tube disposed within the first Page 3 of 7Docket No. H-IL-00096.USV7 (1988-96B DIV) tube (first tube formed by the sheath at 138 and the second tube at 148), the second tube defining an outflow conduit between an inner surface of the first tube and an outer surface of the second tube (148 defines a conduit capable of such flow), and defining an inflow conduit between the inner surface of the second tube and the outer surfaces of the coaxial cable and attached radiating section defining the conducti between an inner surface of 148 and the section at 62).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cooling arrangement for the sheath 27 of Wong as taught by Turner to provide for an exemplary manner of cooling the microwave applicator during treatment. Such would allow for larger amounts of energy to be deposited into to tissue to form deeper tissue treatment while cooling tissue near the applicator to prevent burning/charring.
Regarding claim 18, the combination of Wong and Wolfson fails to specifically recite the cooling features of the segment set forth in the claim. Turner discloses an exemplary cooling 144 having the conduits therethrough with the passage of 46/48 therethrough).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cooling arrangement for the sheath 27 of Wong as taught by Turner to provide for an exemplary manner of cooling the microwave applicator during treatment. Such would allow for larger amounts of energy to be deposited into to tissue to form deeper tissue treatment while cooling tissue near the applicator to prevent burning/charring.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Fenn (US Pat. No. 5,737,384) as applied to claim 14 above, and further in view of Turner (US Pat. No. 4,658,836).
Regarding claim 17, the combination of Wong and Fenn fails to specifically recite the cooling features of the segment set forth in the claim. Turner discloses an exemplary cooling segment that includes a sheath having a first tube and a second tube disposed within the first Page 3 of 7Docket No. H-IL-00096.USV7 (1988-96B DIV) tube (first tube formed by the sheath at 138 and the second tube at 148), the second tube defining an outflow conduit between an inner surface of the first tube and an outer surface of the second tube (148 defines a conduit capable of such flow), and defining an inflow conduit between the inner surface of the second tube and the outer surfaces of the coaxial cable and attached radiating section defining the conducti between an inner surface of 148 and the section at 62).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cooling arrangement for the sheath 27 of Wong as taught by Turner to provide for an exemplary manner of cooling the microwave applicator during treatment. Such would allow for larger amounts of energy to be deposited into 
Regarding claim 18, the combination of Wong and Fenn fails to specifically recite the cooling features of the segment set forth in the claim. Turner discloses an exemplary cooling segment that includes a sheath having a first tube defining inflow and outflow conduits for carry cooling fluid (144 having the conduits therethrough with the passage of 46/48 therethrough).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cooling arrangement for the sheath 27 of Wong as taught by Turner to provide for an exemplary manner of cooling the microwave applicator during treatment. Such would allow for larger amounts of energy to be deposited into to tissue to form deeper tissue treatment while cooling tissue near the applicator to prevent burning/charring.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104) as applied to claim 14 above, and further in view of Hansell, III et al. (US Pat. No. 5,563,376).
Regarding claim 21, while Wong provides for the use of a polyolefin material for the buffering/cooling segment 27, Wong fails to provide for one of the claimed materials. Wolfson fails to cure this deficiency. Hansell discloses exemplary materials of construction for a microwave device and specifically contemplates the use of Perfluoroalkoxy alkane (PFA) (see col. 4; 5-12). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the PFA material of Hansell in place of the polyolefin material of Wong to provide for an alternative material for construction of the sheath 27. Hansell readily provides that such materials are suitable for protective jackets in 27 as in Wong.  
Regarding claim 22, while Wong provides for the radiating section at 26 to be formed of a fine wire, Wong fails to disclose the specific materials of construction claimed. Wolfson fails to cure this deficiency. Hansell, however, disclose the use of a number of materials for the conductive portions of the microwave device including copper with a silver coating and a composite of materials with a high surface conductivity (see col. 4; 1-5). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cited conductive materials of Hansell in place of the wire material of Wong to provide for an alternative material for construction of the radiating 26 as in figure 3. Hansell readily provides that such materials are suitable for conductive portions in microwave antenna arrangements, and wherein one of ordinary skill in the art would recognize that either material would work equally as well as one another and with a reasonable expectation of success to provide the disclosed conductive portion 26 as in Wong.  
Response to Arguments
Applicant's arguments filed February 25, 2021 with respect to the rejection of claim 14 under 35 U.S.C. 103 as unpatentable over the combination of Wong in view of Fenn on pages 5-6 of the Remarks have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 that the combination fails to provide for the impedance step-down segment of the coaxial cable to have a plurality of steps, and specifically remarks with respect to Fenn on page 6 that “nowhere does Fenn disclose that the solid rod 62 has a plurality of step.” This is not persuasive. 
70 having the steps formed at each of 62 and 64. While Applicant argues that the rod 62 does not have a plurality of steps, the Examiner is of the position that the surface of the rod 62 forms a first step and the surface of 64 forms a second step. This is consistent with Applicant’s defining of the steps in [00112] of the filed Specification as being at 1351, 1353 and 1355. Therefore, it is the Examiner’s position that the rejection of claim 14 under 35 U.S.C. 103 above as unpatentable over the combination of Wong in view of Fenn remains tenable for at least the reasoning set forth above. Similar rationale equally applies to newly filed independent claim 31 and the requirement for a plurality of steps.
Applicant’s arguments, see pages 5-6 of the Remarks filed February 25, 2021, with respect to the rejection of claim 14 under 35 U.S.C. 103 as unpatentable over the combination of Wong in view of Hansell have been fully considered and are persuasive. Specifically, the teaching of Hansell fails to provide for the requirement in claim 14 for the impedance step-down segment to include a plurality of steps given that Hansell is specifically concerned with the tapering of its dielectric. Therefore, the rejection has been withdrawn.  
The Examiner notes that, in view of the amendments filed in the application, the following rejections are proffered in the action above against the pending claims:
Claims 14-16 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Fenn (US Pat. No. 5,737,384).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No.  as applied to claim 14 above, and further in view of Turner (US Pat. No. 4,658,836).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Fenn (US Pat. No. 5,737,384) as applied to claim 14 above, and further in view of Turner (US Pat. No. 4,658,836).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104) as applied to claim 14 above, and further in view of Hansell, III et al. (US Pat. No. 5,563,376).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794